DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (2017/0274943).
With respect to claim 1, Nakamura teaches a vehicle structure (Fig. 1), comprising: a rear lamp (2), disposed on a rear end and a side end of a vehicle (Fig. 1), and including a lamp body (6) extending in a front-rear direction of the vehicle (Figs. 4-5); a vehicle side surface (104) including a portion bulging toward a vehicle-width- direction outer side with respect to the rear lamp at a front side of a height position overlapping with the rear lamp (Figs. 1-3); and a vehicle rear surface (103) including an extending surface (41) extending toward the vehicle-width-direction outer side with respect to the lamp body in a top view of the vehicle from a lower portion of the rear lamp (Figs. 1 and 6).  
As for claim 2, Nakamura teaches a recessed portion (5) provided on a lower portion of the rear lamp (Figs. 6-8), partitioned by the extending surface and a side surface of the lamp body (11), and extending downward on a vehicle-width-direction inner side toward a lower surface of the lamp body from a side surface of the lamp body on the vehicle-width-direction outer side (Figs. 6-8).  
As for claim 3, Nakamura teaches wherein a side surface of the lamp body (11) on the vehicle-width-direction outer side is configured by a cylindrical-shaped portion extending in the front-rear direction of the vehicle (Figs. 6-8).  
As for claim 4, Nakamura teaches wherein a side surface of the lamp body (11) on the vehicle-width-direction outer side is configured by a cylindrical-shaped portion extending in the front-rear direction of the vehicle (Figs. 6-8); 23the extending surface (41) includes, at a place below the lamp body (Figs. 6-8), a guide surface (bottom surface of 41 in Fig. 8) extending toward the vehicle-width-direction outer side from a lower end portion of the cylindrical-shaped portion (Fig. 8); and the recessed portion (5) is partitioned by a lower curved portion of the cylindrical-shaped portion (11) and the guide surface of the extending surface (Fig. 8).  
As for claim 5, Nakamura teaches wherein the vehicle side surface (104) includes an upper side surface above a beltline of the vehicle and a lower side surface below the beltline (Figs. 1-3), and the lower side surface has a wider width than the upper side surface (Fig. 1-3); and the rear lamp is disposed on a rear end and an upper end of the lower side surface (Figs. 1-3).  
As for claim 6, Nakamura teaches wherein the lamp body is disposed on an extended line of the beltline in a plan view seen from a place above the vehicle (Figs. 1-5).  
As for claim 7, Nakamura teaches wherein the extending surface (41) has a surface shape that expands toward the vehicle-width-direction outer side and extends downward in a direction heading toward a rear-end side from a front-end side of the lamp body (Figs. 4-8).  
As for claim 8, Nakamura teaches wherein the extending surface (41) extends to a place behind a rear end portion of the lamp body from a side of the lamp body on the vehicle-width-direction outer side (Figs. 4-8).  
	As for claims 9-18, Nakamura teaches all of the claimed elements, as is discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Son et al. (2017/0259733)
Koizumi et al. (2006/0002126)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        6/10/2022